EXAMINER’S COMMENTS

Claims 1-13 are allowed over the prior art of record.

The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches “a helmet, comprising: an outer shell having a peripheral edge defining a head opening; a wave guide exit dispose adjacent said peripheral edge; and a wave guide layer overlain by the outer shell, the wave guide layer configured to direct sonic waves out the wave guide exit, whereby a sonic wave striking the outer shell are substantially prevented from penetrating through a remainder of the helmet to a head compartment communicating with the head opening” having, in conjunction with other limitations, a wave guide exit disposed adjacent said peripheral edge which is not taught by any of the cited references. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHALED ANNIS/Primary Examiner, Art Unit 3732